On Motion to Dismiss.
The opinion of the court was delivered by
Spencer, J.
The defendant was convicted of rape, without capital punishment, and sentenced to hard labor for life.
The trial, conviction, and sentence was had at the April term, 1878, of the district court for parish of St. Charles. We take judicial cognizance of the fact that by act No. 41 of 1878 the April term of that court could not have extended beyond the thirteenth of April. A certified extract from the minutes shows also that the court adjourned sine die April 12,1878. The appeal was applied for on the twentieth of April, 1878, and granted by the parish judge, acting in absence of the district judge from the parish, on the same day.
The State moves to dismiss the appeal, on the ground that the law requires appeals in criminal cases to be taken “during the term at which the sentence shall have been rendered,” and “ that no appeal shall be granted in such cases after the time specified shall have elapsed.” *1341Act No. -30, approved February 19, 1878. The law is peremptory, and the appeal having been taken after the time prescribed by law must be dismissed. There is no force in the defendant’s proposition that the word “ term” means a time covering the aggregate sessions of the court In all the parishes of the district.
The motion to dismiss is sustained.
Rehearing refused.